Citation Nr: 9935065	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-00 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the claimant is entitled to nonservice-connected 
death pension benefits as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Harry W. Moore, Jr., Attorney


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1948 to April 1953.  He died in December 1996 and, 
in January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, determined 
that the claimant was not entitled to Dependency and 
Indemnity Compensation (DIC) or pension benefits as his 
surviving spouse.  She appealed the decision regarding death 
pension to the Board of Veterans' Appeals (Board).


REMAND

In her March 1998 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the claimant requested a hearing at the RO before 
a Member of the Board (i.e., a Travel Board hearing).  
Therefore, she must be scheduled for such hearing prior to 
further consideration of her appeal.  See 38 C.F.R. § 20.704 
(1999).

Also, Harry W. Moore, Jr., a private attorney, indicated in a 
February 1998 statement that he will be representing the 
claimant in her appeal.  The RO, however, has not recognized 
him as her representative.

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should take all necessary 
steps to recognize Harry W. Moore, Jr., 
Attorney, as the claimant's 
representative.

2.  The RO should schedule the claimant 
for a Travel Board hearing at the 
earliest opportunity.  If she decides 
that she no longer wants a Travel Board 
hearing, then she must indicate this in a 
signed statement, and it must be 
associated with the claims folder.  
Otherwise, the hearing should be held and 
the claims file transferred to the Board 
in accordance with current applicable 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The claimant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

